Citation Nr: 1610088	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  00-18 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for thoracolumbar myositis with bilateral radiculopathy.

2. Entitlement to an effective date prior to September 23, 2002 for the grant of service connection for radiculopathy of the right lower extremity.

3. Entitlement to an initial disability rating in excess of 10 percent for a cervical spine condition with right C5-C6 radiculopathy.

4. Entitlement to a disability rating in excess of 10 percent for supraventricular tachycardia.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1991 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and an April 2012 rating decision by the Appeals Management Center (AMC). 

In June 2013, the Veteran submitted a statement reporting he had relocated to the state of Florida.  The evidence of record shows that he is still living in Florida.  Thus, it appears that the RO with jurisdiction over this matter will need to change following this decision.

This matter was remanded by the Board in June 2006, July 2008, December 2010, and July 2012 for further development.

The Virtual VA paperless claims processing system (Virtual VA) contains a March 2006 notice letter, and treatment records from the Washington VA Medical Center (VAMC) dated April 2007 to July 2013.  The Veterans Benefits Management System (VBMS) contains copies of private treatment records from Dr. G.A.N. dated January 2013 to May 2013; a February 2013 statement from Dr. J.R.C.; April 2013 functional capacity forms completed by Dr. J.R.C.; a Continuity of Care Document from Dr. A.S.; a July 2013 letter from the Pentagon Force Protection Agency (PFPA) to the Veteran; Authorization and Consent to Release Information forms (VA Form 21-4142) submitted by the Veteran in August 2013; an August 2013 Veteran statement; an August 2013 statement from the Veteran's father; an August 2013 Notification of Personnel Action (SF50-B) from PFPA; a September 2013 Veteran statement; a Request for Employment Information (VA Form 21-4192) completed by PFPA; a February 2014 substantive appeal and attached copies of medical records; a February 2015 appellate brief; and copies of translated medical records.  Other documents contained on Virtual VA and VBMS are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  

The issue of entitlement to service connection for an eye disability, to include as secondary to service-connected hypertension, has been raised by the record in a July 2005 Veteran statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also February 2007 deferred rating decision.  The issue of entitlement to service connection for headaches, to include as secondary to service-connected hypertension and as secondary to the service-connected cervical spine disability, has been raised by the record in an April 2013 Cervical Spine Residual Functional Capacity form, but has not been adjudicated by the AOJ.  Finally, the issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, has been raised by the record in an August 2013 Veteran statement and an August 2013 statement from the Veteran's father, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

The Board sincerely regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claims must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thoracolumbar Spine and Cervical Spine

The Board again finds that the evidentiary record indicates there are outstanding private and VA treatment records.  In VA Forms 21-4142 received in May 2012 and February 2013, the Veteran indicated he received treatment at the emergency room in Sentara Potomac Hospital for severe neck and back pain in July 2011, January 2012, and December 2012.  Although the Veteran submitted copies of discharge instructions from Sentara Northern Virginia Medical Center from these encounters, full treatment records have not been obtained.

In a January 2013 treatment record from Dr. G.A.N., the physician notes the Veteran's reports he sought treatment at the emergency room due to neck and back pain.  Dr. G.A.N. further noted the Veteran was seen by a neurosurgeon in Alexandria, Virginia, and that MRIs of his back and neck were done.  The Veteran further reported receiving physical therapy for his neck for four weeks.  Although MRI reports dated in 2012 are associated with the Veteran's VA treatment records, it is unclear if MRIs were also obtained by a private provider.  It also does not appear treatment records from the neurosurgeon or the physical therapy sessions in 2012 are of record.

In August 2013, the Veteran submitted a VA Form 21-4142 for records from Dr. A.S., and indicated that EMG/NCS was performed in April 2013.  The Veteran has submitted a copy of a Continuity of Care Document from Dr. A.S. which listed carpal tunnel syndrome, median nerve neuropathy, and ulnar nerve neuropathy as active conditions since April 2013.  However, copies of treatment records and/or test reports are not currently of record.

Accordingly, on remand the AOJ should undertake appropriate development to obtain the outstanding private treatment records. 

Further, as noted above, in a June 2013 statement the Veteran reported he had relocated to Florida.  In a September 2013 statement, the Veteran reported he was currently receiving treatment at the Viera VA Outpatient Clinic (OPC).  In an August 2013 VA Form 21-4142, the Veteran reported receiving treatment at the Viera OPC since July 2013.  Treatment records from VA facilities in Florida since the Veteran's 2013 relocation are not of record.  Further, in the February 2014 substantive appeal, the Veteran reported receiving evaluations by a Dr. G. for his neck at a VA facility, but does not indicate at which VA facility.  On remand, the AOJ should ask the Veteran to clarify all VA facilities at which he has received treatment since June 2013, and should obtain all outstanding VA treatment records.

The evidence of record also indicates the Veteran may have filed a new claim for disability benefits with the Social Security Administration (SSA) since losing his job with PFPA.  See April 2013 Cervical Spine Residual Functional Capacity form (addressed to SSA and VAMC); April 2013 Residual Functional Capacity Form (addressed to the VAMC and SSA).  On remand, the AOJ should ask the Veteran to clarify whether he has filed a new claim for SSA disability benefits, and if so, the AOJ should undertake appropriate efforts to obtain the SSA records.

Finally, in November 2013 the Veteran was afforded VA examinations of his thoracolumbar spine, cervical spine, and peripheral nerves in conjunction with the Board's July 2012 remand directives.  However, the Board finds these examination reports are inconsistent regarding the Veteran's associated radiculopathy of the extremities.  In the Back (Thoracolumbar Spine) Disability Benefits Questionnaire (DBQ), the November 2013 VA examiner stated there were normal reflexes in the bilateral knees and ankles; decreased sensation to light touch was reported in the right lower leg/ankle, and right foot/toes, only.  The straight leg test was positive on the right side.  The examiner stated the Veteran had signs or symptoms due to radiculopathy, which were mild constant pain, moderate intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness, all in the right lower extremity.  The examiner reported involvement of the sciatic nerve on the right side.  However, regarding the severity of the radiculopathy, the examiner stated neither the right nor left lower extremity was affected.  In the Neck (Cervical Spine) DBQ, the examiner reported all reflexes throughout the bilateral upper extremities as hypoactive.  The examiner reported sensation to light touch was normal, and that the Radiculopathy section of the DBQ was reported as not applicable.  

In the Peripheral Nerves Conditions DBQ, the November 2013 VA examiner diagnosed only right upper extremity radiculopathy, and cervical spine condition with right radiculopathy.  The Board notes that service connection has been established for both the right and left upper extremities, as well as the bilateral lower extremities.  See December 2013 rating decision; April 2012 rating decision; July 1997 rating decision.  Regarding the Veteran's upper extremities, the VA examiner noted radicular symptoms of moderate paresthesias and/or dysesthesias and numbness in the bilateral upper extremities, only.  The examiner again reported all of the Veteran's reflexes in his bilateral upper extremities as hypoactive, and stated the Veteran's reflexes in his bilateral lower extremities were also hypoactive.  The examiner reported decreased sensation testing for light touch in the Veteran's right foot/toes only.  Finally, the November 2013 VA examiner reported all of the Veteran's nerves in his bilateral upper and lower extremities, to include the right sciatic nerve, as normal.  Because the November 2013 VA examination reports are inconsistent regarding the Veteran's symptoms and severity of the radiculopathy of the extremities as associated with his service-connected neck and back disabilities, the Board finds an addendum opinion should be obtained from the November 2013 examiner to clarify his findings.

Radiculopathy of the Right Lower Extremity

In the April 2012 rating decision, the AMC granted entitlement to service connection for right lower extremity radiculopathy, with a separate evaluation of 10 percent effective September 23, 2002.  In his May 2012 notice of disagreement, the Veteran contended that private medical records established L4-L5 radiculopathies as early as December 1995.  The Board notes the Veteran's service-connected thoracolumbar spine disability has been characterized as dorsolumbar myositis with bilateral L-4 and L-5 radiculopathy, and rated as 40 percent disabling, since May 10, 1996.  See July 1997 rating decision.  In October 1998, the Veteran filed his claim seeking an increased disability rating for his service-connected thoracolumbar spine disability.  Therefore, the Board finds the appeal regarding an effective date for the grant of a separate disability rating for radiculopathy of the right lower extremity is inextricably intertwined with the Veteran's claim of entitlement to an increased disability rating for his thoracolumbar spine disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Accordingly, the Board will defer decision on the matter.  

Supraventricular Tachycardia and TDIU

In the July 2012 remand, the Board instructed the AOJ to afford the Veteran a VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.  In a January 2013 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported he is unable to secure or follow any substantially gainful occupation due to his service-connected "cervical & lumbar condition [and] heart condition."

In November 2013, the Veteran was afforded VA examinations in conjunction with the Board's remand instructions.  The Board notes the VA examiner did not opine as to whether the Veteran's service-connected disabilities, in combination, would preclude him from securing and following substantially gainful employment, as was requested in the July 2012 remand.  However, subsequent case law has confirmed that a "combined effects" medical opinion is not required under VA's duty to assist.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The ultimate question of whether the Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)").  Accordingly, the Board finds a remand for a "combined effects" medical opinion is unnecessary.

However, the Board finds the Veteran was not afforded a new VA examination regarding the occupational effects of his supraventricular tachycardia.  In November 2013, the Veteran was afforded a VA examination regarding his service-connected hypertension, as well as a VA examination regarding his claimed condition of an enlarged ascending aorta.  (In a December 2013 rating decision, the Roanoke RO denied entitlement to service connection for an enlarged ascending aorta.)  The November 2013 VA examination reports do not provide any information regarding the Veteran's service-connected supraventricular tachycardia, to include its effects on his occupational activities, and the available November 2013 examination reports do not provide the information necessary for the Board to rate the Veteran's supraventricular tachycardia.  See 38 C.F.R. § 4.104, Diagnostic Codes 7010, 7011 (2015).  

The last VA examination of record regarding the Veteran's service-connected supraventricular tachycardia and its occupational effects was completed in March 2011.  The Veteran has indicated he last worked full time in 2013.  See, e.g., January 2013 VA Form 21-8940.  Accordingly, the Board finds that on remand, the AOJ should afford the Veteran a contemporaneous VA examination to determine the current manifestations and severity of his supraventricular tachycardia, to include a discussion of its effects on the Veteran's occupational and ordinary activities.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his back, neck, radiculopathy of the extremities, and supraventricular tachycardia which has not been previously submitted to VA.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Sentara Northern Virginia Medical Center from 2011 through 2012 regarding the Veteran's back and/or neck; treatment records from a neurosurgeon in Alexandria, Virginia regarding the Veteran's back and/or neck in 2012, including any private MRI reports; physical therapy records from 2012 regarding the Veteran's neck disability; and records from Dr. A.S. since April 2013, to include full EMG/NCS reports.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

2. The AOJ should ask the Veteran to clarify whether he has filed a new claim for disability benefits from SSA since his employment with PFPA ended.  If the Veteran indicates he has filed a new claim for SSA benefits, the AOJ should undertake appropriate development to obtain the Veteran's SSA records.

3. For #1 and #2, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should document this in the evidentiary record, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. The AOJ should ask the Veteran to identify the VA facilities at which he has obtained treatment since June 2013.  The AOJ should then obtain all of the Veteran's outstanding VA treatment records from June 2013 to the present, to include from the Viera OPC.  All obtained records should be associated with the evidentiary record.

5. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected supraventricular tachycardia.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner is asked to specifically describe the effects of the Veteran's supraventricular tachycardia on occupational and daily activities.

The complete rationale for all opinions should be set forth.

6. After #1 through #4 have been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the November 2013 VA examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the current severity of the service-connected radiculopathy of the Veteran's upper and lower extremities associated with his service-connected neck and back disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.  

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to clarify the current symptoms and severity of the service-connected radiculopathy in the Veteran's bilateral upper and lower extremities.  To the extent possible, the examiner is asked to reconcile the inconsistencies among the November 2013 Back DBQ, Neck DBQ, and Peripheral Nerves DBQ.

7. The AOJ should conduct any other development deemed appropriate, ensure that the VA examination report and addendum opinion comply with the Board's remand instructions, and that the supraventricular tachycardia examination report provides all information necessary to rate the disability.

8. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

